 

 

 

UNITED sTATEs DIS‘J?RICT coURT ELECTRONICALLY FlLED_-:
soUTHERN DISTRICT oF NEW YORK EKXZ#‘

pA'rE FI`LBD: 5_2__~.’£1

  

 

 

 

 

 

D'AMICO DRX D.A.C.,

 

Plaintiff, 09-cv-784O (JGK)

- against ~ MEMORANDUM OPINION
BQUJ ORDER

 

PRIME:RA MARITIME (HELLAS) LIMITED,
ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The movants - fifteen of the defendants in this casel - seek
reconsideration of the Court’s Opinion and Order dated December

22, 2018. D'Amico Dry D.A,C. v. Primera Mar. (Hellas) Ltd., 2018

 

WL 6721757, -~~ F. Supp. 3d ---- (S.D.N.Y. 2018). In that
Opinion, this Court held, among other things, that the
plaintiff, d’Amico Dry D.A.C., was entitled to interest that had
accrued at the English rate of S-percent per annum on a judgment
the plaintiff obtained against defendant Primera Maritime
(Hellas) Limited in England on June 19, 2009 (“the English
Judgment”). ;d; at *23. The Court concluded that the 8~percent
interest rate was the Operative rate between June 19, 2009, and
the date judgment was entered in this case, December 28, 2018,

and the postjudgment interest rate set out in 28 U.S.C. § 1961

 

1 The movants are: Adalia Marine Co. Ltd.; Annamar Naviqation Inc.;
Bulknav lnc.; Caldera Marine CO. Ltd.; Chemnav :nc.; Chemnav Shipmanagement
Ltd.; Element Finance Inc.; Handy Finance Inc.; Mirage Finance Inc.; Movida
Finance Inc.; Pasha Finance Inc.; Primebulk Shipmanagement Ltd.; Seasafe
Navigation Inc.; Seasatin Navigation Inc.; and Sonic Finance Inc.

l

 

would apply thereafter. The movants seek reconsideration of this
holding and contend that the plaintiff is not entitled to
interest on the English Judgment at the 8”percent per annum rate
during the period between June 19, 2009, and December 28, 2018.
The movants' motion for reconsideration is denied.
I .

Reconsideration of a previous Opinion of the Court is an
“extraordinary remedy to be employed sparingly in the interests
of finality and conservation of scarce judicial resources.” in

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

 

2011) {quotation marks omitted). To succeed on a motion for
reconsideration, the movant carries a heavy burden. The movant
must show “an intervening change of controlling law, the
availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Doe v. N.Y.C. Dept. of

 

Soc. Servs., 709 F.2d 782, T89 (2d Cir. 1983). “A motion for
reconsideration is not an ‘opportunity for making new arguments
that could have been previously advanced . . . .’” Liberty Media

Corp. v. Vivendi Universal, S.A., 861 F. Supp. 2d 262, 265

 

(S.D.N.Y. 2012) (quoting Associated Press v. U.S. Dep’t of Def.,

 

395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005)). Moreoverr “§t]he
decision to grant or deny a motion for reconsideration rests

within the sound discretion of the district court.” Vincent v.

 

 

Money Store, No. 03cv28?6, 2014 WL 1673375, at *1 (S.D.N.Y.
April 28, 2014) (guotation marks omitted).
II.

The movants raise six patently untenable arguments, many
(if not all) of which were never raised in this case’s almost
ten-year history.

First, the movants contend that the plaintiff’s decision to
file its enforcement action in federal court rather than New
York state court harmed the movants by causing them to engage in
protracted litigation involving questions of jurisdiction. This,
the movants contend, created a “manifest injustice.” Mem. at 9.
The movants cite no authority requiring the plaintiff to have
filed its enforcement action in state rather than federal court.
Moreover, the movants’ outcry of “manifest injustice” ignores at
least three salient points: the movants could have avoided
interest accruing by simply paying the English Judgment, which
was necessitated by Primera's failure to pay the plaintiff a
debt it owed the plaintiff in the first instance; after the
English Judgment was rendered, Primera used the movant entities
in an attempt to avoid paying the judgment; and the movants
themselves have drawn out this litigation by filing several
motions, some of which, like this one, were plainly meritless.

Second and relatedly, the movants argue that if the

plaintiff had filed this action in state court, the English

3

 

 

Judgment would have been converted to a United States judgment
for enforcement purposes and the federal postjudgment rate set
forth in 28 U.S.C. § 1961 would govern. The movants provide no
explanation as to why the federal rate would apply if the
plaintiff had filed this action to enforce a foreign judgment in
state court. Moreover, as explained above, the movants have
cited no authority for the proposition that the plaintiff was
required to file its enforcement action in state rather than
federal court. In addition, the plaintiff points out that § 500§
of the New York Civil Practice Law and Rules provides that
postjudgment interest in New York state cases accrues at a 9:
percent per annum rate. The movants do not respond to this
argument. in short, the movants’ second argument is meritless.
Third, the movants argue that the § 1961 federal rate
applies in this case because that rate “applies to all judgments
entered in a [federal] district court.” Mem. at 11. The movants
add that the § 1961 rate governs unless the parties
unequivocally agree otherwise, which, according to the movants'
moving brief, they did not. §d; at 13. The movants are correct -
the § 1961 rate of postjudgment interest does apply to judgments
entered in federal court, namely, the judgment entered in this
case on December 28, 2018, Dkt. No. 351. It does not apply to
judgments entered outside the United States. The § 1961 rate

thus became operative on December 28, 2018, when judgment was

 

 

entered in this case, not when the plaintiff filed suit in this
Court to enforce the English Judgment. The case the movants cite
in purported support of their contention otherwise actually

confirms this point. See Soc’y of Lloyd's v. Reinhart, 402 F.Bd

 

982, 1005 (10th Cir. 2005) (instructing the district court to
apply the English interest rate between the date a judgment was
entered in England and the date the district court entered a
judgment enforcing the English judgment, and to apply the § 1961
rate thereafter).

Fourth, the movants argue that if this Court determines
that the 8-percent per annum rate applies, then the Court should
not hold the movants accountable for interest accruing during
periods when this case was on appeal. The movants provide no
authority or rationale for their proposition. The appeals
occurred because this Court had erroneously dismissed the
plaintiff’s case for iack of jurisdiction. The Engiish Judgment
remained outstanding and the plaintiff was denied the money that
should have been paid to it. There is no basis to deprive the
plaintiff of that money simply because the movants made
arguments that were eventually rejected by the Court of Appeals.

Fifth, the movants argue that the English postjudgment
interest rate of 8-percent per annum is only recoverable for six
years under § 24.(2) of the English Limitation Act. Until this

motion for reconsideration, the movants did not raise this

 

English statute, and there is no persuasive reason that they
failed to do so. A motion for reconsideration is not the place
to raise a new argument. 1\/]oreover,r the plaintiff included an
affidavit of an English solicitor in its opposition papers, in
which the solicitor states that § 24.(2) of the statute
is designed to provide a defendant a procedural defence
in circumstances where the claimant delays more than 6
years to execute and then seeks interest after 6 years.
The Act allows a defendant to prevent the claimant being
awarded *more than 6 years’ worth_ of interest. . . .
Assuming d’Amico had sought to execute in England
immediately and then had been drawn out in (eventually
unsuccessful} appeals by Primera for more than 6 years,
as has been the case in New York, 1 simply cannot see
the English. Court depriving d’Amico of its interest
based on [§ ]24(2). lt would be unjust and inequitable
for the Court to punish d'Amico and reward Primera for

its efforts at delay. l do not believe the English Court
would do this.

Opp'n Ex. 1 at I 13. The movants do not respond to this point.
Sixth and finally, the movants argue for the first time in
their reply brief that the parties agreed that any postjudgment
interest would accrue at the USD-LIBOR rate plus 2 percent. The
movants admit that they argued in their moving brief that the
parties had not agreed to a postjudgment interest rate. The
movants nevertheless contend, incredibly, that it would be
“clear error” for the Court to apply a postjudgment interest
rate to the English Judgment other than USD-LIBOR plus 2 percent
w a rate that was not referred to in the case’s almost ten-year

history and raised solely in the movants' reply brief of their

 

 

motion for reconsideration. §ee Reply at 7. The movants’ final
argument fails. The movants cannot rely on a new argument m and
a new interest rate m raised for the first time in a reply
brief, and an argument that actually contradicts the prior
arguments that the movants made.
CONCLUSION

The Court has considered all the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the movants' motion for reconsideration is denied. The
Clerk is directed to close docket number 357.
SO ORDERED.

Dated: New York, New York
March 20, 2019 é”/C;W
F"\
Y`John """ G. Koeltl
Uni ed States District Judge

 

 

 

